Citation Nr: 0415119	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a disability 
characterized by headaches, dizziness, and sinus pain.  

4.  Entitlement to service connection for a disability 
characterized by right side pain, weakness, numbness, and 
joint pain.  

5.  Entitlement to service connection for residuals of Agent 
Orange exposure, to include rashes, nausea, insomnia, 
fatigue, stomach cramps, dizziness, pain, memory loss, 
inability to concentrate, fatigue, a heart murmur, blurred 
vision, and birth defects.  

6.  Entitlement to service connection for bilateral 
neuropathy of the lower extremities.  

7.  Entitlement to service connection for carpal tunnel 
syndrome.  

8.  Entitlement to service connection for a psychiatric 
disability, to include depression and anxiety.  

9.  Entitlement to service connection for degenerative 
changes of the bilateral sternoclavicular joints.  

10.  Entitlement to service connection for a skin disorder, 
to include skin cancer.  

11.  Entitlement to service connection for leukopenia, 
neutropenia, elevated cholesterol, and elevated 
triglycerides.  

12.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine, claimed as secondary to 
degenerative disc disease of the lumbosacral spine.  

13.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as secondary to 
degenerative disc disease of the lumbosacral spine.  

14.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
disability of the eyes.    

15.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
gastrointestinal disability, to include duodenitis, 
gastritis, hiatal hernia, and acid reflux.

16.  Entitlement to service connection for a gastrointestinal 
disability.

17.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease of the lumbosacral spine, with 
dextroscoliosis.  

18.  Entitlement to an initial rating in excess of 10 percent 
for ischial bursitis of the right hip, with degenerative 
changes.  

19.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1969, and from June 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for hepatitis, hearing 
loss, a disability characterized by headaches, dizziness, and 
sinus pain, a disability characterized by right side pain, 
weakness, numbness, and joint pain, residuals of Agent Orange 
exposure, to include rashes, nausea, insomnia, fatigue, 
stomach cramps, dizziness, blurred vision, pain, memory loss, 
inability to concentrate, fatigue, a heart murmur, and birth 
defects, bilateral neuropathy of the lower extremities, 
carpal tunnel syndrome, a gastrointestinal disability, to 
include duodenitis, gastritis, hiatal hernia, and acid 
reflux, a psychiatric disability, degenerative changes of the 
bilateral sternoclavicular joints, a skin disorder, 
leucopenia, neutropenia, elevated cholesterol, and elevated 
triglycerides, and degenerative disc disease of the cervical 
and thoracic spine.

The RO also awarded the veteran a 10 percent disability 
rating for ischial bursitis of the right hip, and denied a 
disability rating in excess of 40 percent for degenerative 
disc disease of the lumbosacral spine.  Finally, the RO 
denied the veteran's application to reopen his previously 
denied service connection claim for weak eyes, and denied 
entitlement to a total disability rating based on individual 
unemployability.

In September 2002, the veteran filed a Notice of Disagreement 
regarding these determinations, and he was sent a February 
2003 Statement of the Case by the RO.  He then filed a 
February 2003 VA Form 9, perfecting his appeal of this issue.  

In its September 2002 rating decision, the RO found that new 
and material evidence had been submitted by the veteran to 
reopen his service connection claims for a gastrointestinal 
disability, and an eye disability.  Those claims were 
subsequently reopened and denied on the merits.  
Nevertheless, the Board is not bound by the RO's analysis of 
the claim, and indeed, must make a preliminary decision that 
new and material evidence has been presented before 
addressing the merits of the claim, as this step represents a 
mandatory jurisdictional requirement under 38 U.S.C.A. §§ 
5108 and 7104 (West 2002).  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) [citing Barnett v. Brown, 8 Vet. App. 1, 4, aff'd 
83 F.3d 1380 (Fed. Cir. 1996)].  Thus, veteran's claims for 
service connection for a gastrointestinal disability and a 
disability of the eyes must first be subject to scrutiny 
under 38 U.S.C.A. § 5108 (West 2002) and 38 C.F.R. § 3.156 
(2003); only if these legal requirements are met may they be 
considered on the merits.  

The issues of entitlement to service connection for 
leukopenia, neutropenia, elevated cholesterol and elevated 
triglycerides and whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a gastrointestinal disability will be the 
subject of this decision by the Board.  For the reasons to be 
discussed below, all remaining issues on appeal will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on the veteran's part.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Leukopenia, neutropenia, elevated cholesterol, and 
elevated triglycerides are laboratory findings and not 
current diseases or disabilities.  

3.  In February 1980, a Regional Office of the Department of 
Veterans Affairs denied entitlement to service connection for 
a stomach condition and provided proper notification; the 
veteran did not appeal this determination.

4.  The evidence submitted since the February 1980 denial of 
the veteran's claim for service connection for a stomach 
condition is neither cumulative nor redundant of evidence 
already considered and raises a reasonable possibility of 
substantiating the claim.  

CONCLUSIONS OF LAW

1.  Leukopenia, neutropenia, elevated cholesterol, and 
elevated triglycerides are not diseases, disabilities, or 
injuries for which applicable law permits the award of 
service connection.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2003).  

2.  The RO's February 1980 decision that denied service 
connection for a stomach condition is final; this claim for 
service connection may only be reopened based on the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).  

3.  Evidence submitted since the RO's 1980 rating decision is 
new and material with respect to the claim for service 
connection for a gastrointestinal disability, and the claim 
for that benefit is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and October 2001 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Knoxville and 
Nashville, TN, these records were obtained.  Medical records 
have also been obtained from the U.S. Postal Service.  
Private medical records have been obtained from the Methodist 
Medical Center, M.V.O., M.D., W.K.B., M.D., A.A.K., M.D., and 
Abercrombie Radiology.  The VA was recently notified by the 
veteran's representative that the veteran was awarded Social 
Security Disability benefits; the records associated with 
that award determination are not yet associated with the 
claims folder.  However, for reasons to be discussed below, 
those records are not pertinent to the issues being decided 
by the Board at this time, therefore these issues need not be 
remanded.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in October 2001 detailing the evidence that was 
necessary to substantiate his claims.  The appellant has had 
over a year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires the VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in September 
2002, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Prior to that 
initial decision and the passage of the VCAA, the RO provided 
notice to the veteran of the laws and regulations governing 
the claims on appeal and the evidence that he must supply and 
the evidence that the VA would attempt to obtain, as has 
already been discussed above.  Finally, the veteran's claim 
was reconsidered on several occasions, most recently in 
February 2003, in light of the additional development 
performed subsequent to September 2002.  Therefore, the Board 
finds no evidence of prejudicial error in the present case.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA).  

I. Service connection - Leukopenia, neutropenia, elevated 
cholesterol, 
and elevated triglycerides

The veteran seeks service connection for leukopenia, 
neutropenia, elevated cholesterol, and elevated 
triglycerides.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Central to any service connection claim is a current 
disability.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the present case, the claimed 
disabilities for which the veteran seeks service connection, 
leukopenia, neutropenia, elevated cholesterol, and elevated 
triglycerides, are in fact not disabilities, but rather 
laboratory findings for which service connection is not 
warranted.  Id.; see also 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996) ("[D]iagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol . . . are actually 
laboratory test results, and are not, in and of themselves, 
disabilities.")  Dorland's Illustrated Medical Dictionary 
defines neutropenia merely as a "decrease in the number of 
neutrophilic leukocytes in the blood."  Dorland's 
Illustrated Medical Dictionary, 1135 (28th ed. 1994).  
Leukopenia is likewise defined merely as a "reduction in the 
number of leukocytes in the blood."  Id. at 922.  Because 
these claimed conditions are not disabilities, service 
connection must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429 (1994).  

As was noted above, the VA has not yet obtained the medical 
evidence related to his claim for Social Security Disability 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  However, because service connection for leukopenia, 
neutropenia, elevated cholesterol, and elevated triglycerides 
must be denied as a matter of law, there is nothing within 
the as yet unobtained Social Security Administration records 
which would change the outcome of the Board's decision; 
therefore, remand of this issue would serve no useful 
purpose.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2004).  

The veteran has himself contended that leukopenia, 
neutropenia, elevated cholesterol, and elevated triglycerides 
are current medical disabilities for which service connection 
should be awarded; however, as a layperson, his statements 
regarding medical causation, diagnosis, and etiology are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, service connection for leukopenia, 
neutropenia, elevated cholesterol, and elevated triglycerides 
must be denied, as these conditions are not disabilities for 
which service connection may be awarded.  Because this claim 
is denied on a legal, rather than evidentiary, basis, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002).

II. New and material evidence - Gastrointestinal disability

The veteran seeks to reopen his claim for service connection 
for a gastrointestinal disability.  Entitlement to service 
connection for a stomach condition, claimed as duodenitis, 
was denied by the RO within a February 1980 rating decision.  
The veteran was duly notified of this decision that same 
month, and did not initiate a timely appeal of this 
determination; therefore, it is final.  38 U.S.C.A. § 7104 
(West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In support of his application to reopen his claim for service 
connection for a gastrointestinal disability, the veteran has 
submitted private and VA medical treatment records, along 
with his own contentions.  For the reasons to be discussed 
below, at least some of this evidence is new and material, 
and his application to reopen is granted.  

When the veteran's claim was initially denied by the RO in 
1980, the RO found no post-service medical evidence that the 
veteran had a current gastrointestinal disability.  
Subsequently, the veteran has submitted VA medical treatment 
records that suggest the possibility of an ongoing 
gastrointestinal disability.  A February 1992 clinical 
treatment record noted a history of duodenal scarring and a 
hiatal hernia, both seen in 1987, following the veteran's 
service.  A January 1995 VA treatment record noted the 
veteran's reports of episodic stomach pain.  Finally, his 
July 2002 VA medical examination included a diagnosis of 
"history of duodenitis."  

The Board notes first that these VA treatment records are 
new, in that they were not of record at the time of the 
initial 1980 denial.  Additionally, they are not cumulative 
and redundant of evidence already of record, as they offer 
additional evidence regarding post-service manifestations of 
the veteran's claimed gastrointestinal disability; such 
evidence was not of record in 1980, and the absence of such 
evidence served as the basis of the RO's initial denial.  

When the RO initially denied the veteran's claim in February 
1980, it found that no post-service medical evidence of a 
current gastrointestinal disability.  Because these VA 
clinical notes establish the possibility of a current 
gastrointestinal disability, they are material, as they 
relate to an unestablished fact necessary to substantiate the 
claim.  Additionally, this evidence, when considered with the 
veteran's service and private medical records, which reflect 
treatment for a gastrointestinal disability during and 
following military service, raises a reasonable possibility 
of substantiating the claim at issue.  

Based on the above, the Board finds the VA outpatient 
treatment notes to be both new and material evidence.  The 
veteran having submitted new and material evidence, his claim 
for service connection for a gastrointestinal disability must 
be reopened and considered on the merits.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  


ORDER

Entitlement to service connection for leukopenia, 
neutropenia, elevated cholesterol, and elevated triglycerides 
is denied.  

Having submitted new and material evidence, the veteran's 
claim for service connection for a gastrointestinal 
disability is reopened.  


REMAND

In a February 2004 letter to the VA, the veteran's 
representative stated that the veteran had applied for and 
been awarded Social Security Disability benefits.  The 
medical records associated with the veteran's award of such 
benefits have not yet been associated with the claims folder.  
Where VA has notice that the veteran is receiving, or applied 
to receive, Social Security Administration benefits, the 
records relied upon in making that determination are 
pertinent to a pending VA claim.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the veteran's pending 
claims must be remanded in order for these records to be 
obtained.  

The veteran having submitted new and material evidence to 
reopen his service connection claim for a gastrointestinal 
disability, claimed as duodenitis, gastritis, hiatal hernia, 
and acid reflux, this claim may be considered on the merits.  
His service medical records reflect numerous instances of 
treatment for gastrointestinal pain, and on the occasion of a 
February 1979 upper gastrointestinal study, duodenitis was 
diagnosed.  Subsequent to service, the veteran continued to 
seek treatment for gastrointestinal symptoms, and was 
prescribed medication, including antacids.  On VA medical 
examination in July 2002, a "history of duodenitis" was 
diagnosed.  Because this diagnosis is unclear regarding 
whether the veteran has a current disability of the 
gastrointestinal system, additional medical examination is 
needed.  The VA has an obligation to obtain such an 
examination when it becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002).  Therefore, this 
issue must be remanded for additional development.  

Next, the Board notes that the veteran claims service 
connection for several undiagnosed disabilities, 
characterized by such symptoms as dizziness, nausea, pain, 
memory loss, poor concentration, fatigue, and blurred vision.  
Several of these symptoms have been attributed to Agent 
Orange exposure.  While the VA does award service connection 
for undiagnosed illnesses, a veteran must have served on 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2003).  The veteran does not have 
such service.  Therefore, the veteran should clarify for the 
VA the actual disabilities, as opposed to symptoms, he claims 
warrant service connection.  The veteran is reminded that the 
VA may not award service connection for such symptoms as 
pain, numbness, fatigue, etc., but only for any underlying 
diseases or injuries.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) ("in the 
absence of proof of a present disability there can be no 
valid claim.")  

The Board next observes that the veteran seeks an increased 
rating for his service-connected lumbosacral spine 
disability.  The diagnostic criteria for rating back 
disabilities were changed during the pendency of this appeal, 
effective from August 30, 2002.  See 68 Fed. Reg. 51454-58 
(August 27, 2003)(to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43).  New regulations regarding the 
evaluation of intervertebral disc syndrome were also 
promulgated during the pendency of this appeal.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  When a law 
or regulation changes while a case is pending, the version 
most favorable to the claimant applies, absent legislative 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Because the 
veteran has not yet been provided with the revised rating 
criteria, and the RO has not yet considered the veteran's 
pending claim in light of such criteria, this issue must be 
remanded for additional procedural development.  

Finally, the Board notes that the veteran seeks a total 
disability rating based on individual unemployability.  
However, his claim is "inextricably intertwined" with other 
issues currently being remanded by the Board; therefore, 
entitlement to a total disability rating based on individual 
unemployability must be deferred pending resolution of other 
issues on appeal. See Harris v Derwinski, 1 Vet. App. 80 
(1991).  

In light of the above, this appeal is remanded for the 
following additional development:  

1.	The RO should contact the veteran 
and request the names and other contact 
information of any medical care 
providers, either VA or private, who have 
treated him for his claimed disabilities 
subsequent to service.  For all VA 
medical records identified by the 
veteran, the RO should obtain those 
records and associate them with the 
claims folder.  For any private medical 
records identified, the RO should request 
the veteran authorize the VA to obtain 
such records on his behalf.  In the 
alternative, the veteran may obtain and 
submit such records himself.  Finally, 
the RO should obtain all medical evidence 
and records associated with the veteran's 
award of Social Security Disability 
benefits.  

2.	After any documents received as a 
result of the above development have been 
associated with the claims folder, then 
the veteran should be scheduled for a VA 
gastrointestinal examination, performed 
by a physician, in order to determine if 
he has any current disabilities of the 
gastrointestinal system, and whether such 
disabilities were either incurred in or 
aggravated by military service.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  In particular, the examiner 
should note the veteran's in-service 
February 1979 upper gastrointestinal 
study (records of in-service treatment 
can be found in the manila envelope 
marked "SMRs", and the study report is 
marked with a yellow 'post-it' notes 
labeled "2/79 Tx - GI"), in which 
duodenitis was diagnosed, and his most 
recent post-service VA medical 
examinations (marked with a yellow tab 
labeled "VAX - Gen Med 7/02"), which 
resulted in a diagnosis of "history of 
duodenitis".  The examination should 
include any tests considered necessary by 
the examiner.  After examining the 
veteran and reviewing the claims folder, 
the examiner should address the following 
questions:
a)  Does the veteran have any 
current disability or disabilities of the 
gastrointestinal system?  
b)  For any gastrointestinal 
disabilities identified above, is it 
likely, as likely as not, or unlikely 
that such a disability had its onset 
during military service?  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  

3.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

4.	Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  The RO should also 
reconsider the veteran's increased rating 
claim for a low back disability in light 
of both the old and new rating criteria, 
after providing him a copy of the 
pertinent revised regulations.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



